Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 16/397,997 filed on 04/29/2019. 
Claims 1 – 20 are pending and ready for examination.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/29/2019, 02/11/2020 and 12/28/2010 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Allowable Subject Matter
Claims 1 – 20 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone conversation with David Thompson on 03/18/2021.

The following claims have been amended.

1. (Currently Amended) A method to operate a radio, comprising: 
obtaining data associated with a plurality of channels from each of a respective plurality of packet error estimators, wherein the obtained data comprises: 
a plurality of good packet counts, wherein each of the plurality of good packet counts is incremented based on a maximum value of power or energy found in a bit-length period, from among a plurality of bit-length periods of time over a packet-length period of time, not exceeding a threshold from among a plurality of threshold levels associated respectively with the plurality of channels; and 
a total packet count, wherein the total packet count is incremented at intervals based on the packet-length period of time; 
calculating estimated packet error rate (PER) data, wherein the calculating is based at least in part on the plurality of good packet counts and the total packet count for each of the plurality of channels; and 
updating a database to include the 


calculating a PER for each of the plurality of channels based at least in part on each of the plurality of good packet counts associated with each threshold from among the plurality of threshold levels. 
  
5. (Currently Amended) The method of claim 1, wherein calculating the estimated PER data comprises: 
calculating a PER for each of a plurality of power levels associated with a respective threshold from among the plurality of threshold levels. 

6. (Currently Amended) The method of claim 1, wherein the plurality of threshold levels is set such that the maximum value of power or energy found over the packet-length period of time exceeding each threshold indicates a noise level of a channel exceeding a power level of a transmission. 
  
7. (Currently Amended) The method of claim 1, wherein updating the database comprises: 
updating a timestamp of a last database reset; or 
updating a timestamp of a last database update; and 
updating results for the plurality of channels at each of the plurality of threshold levels. 


a packet error estimator associated with each channel of a plurality of channels, wherein the packet error estimator calculates: 
a plurality of good packet counts, wherein each of the plurality of good packet counts is incremented based on a maximum bit-length power or energy, found over a packet-length period of time, not exceeding a respective one of a plurality of threshold levels associated with the plurality of channels; 
a total packet count, wherein the total packet count is incremented responsive to a last bit-length period of time within the packet-length period of time; 
an estimated packet error rate (PER), wherein the estimated PER is based at least in part on the plurality of good packet counts and the total packet count, for each of [[a]] the plurality of channels; and 
an update for a database based at least in part the estimated PER for each of the plurality of channels; and 
a receiver configured to update the channel plan used by the radio, based at least in part on the as modified by the update. 

12. (Currently Amended) The radio of claim 9, wherein the packet error estimator is configured to: 
calculate a PER for each of a plurality of power levels on each of the plurality of channels using the respective one of the plurality of threshold levels. 
  

calculating a PER for each of the plurality of channels based at least in part on each of the plurality of good packet counts associated with the respective one of the plurality of threshold levels. 
  
14. (Currently Amended) The radio of claim 9, wherein the database comprises: 
a timestamp of a last database reset; 
a timestamp of a last database update; and 
results for the plurality of channels at each of the plurality of threshold levels. 

15. (Currently Amended) A method, comprising: 
obtaining data from a plurality of channel assessors, each channel assessor associated with a respective one of a plurality of channels, wherein obtaining the data from the plurality of channel assessors comprises: 
obtaining a plurality of good packet counts, wherein each of the plurality of good packet counts is incremented based on a maximum power or energy obtained over a plurality of bit-length periods of time within a packet-length period of time not exceeding a respective one of a plurality of threshold levels associated with the plurality of channels; 

updating a database to include the calculated PER for each of the plurality of channels; 
updating a channel plan based at least in part on the calculated PER for each of the plurality of channels, wherein the updated channel plan indicates a selected channel; and 
decoding the selected channel from among the plurality of channels according to the updated channel plan. 

16. (Currently Amended) The method of claim 15, wherein obtaining the data from the plurality of channel assessors additionally comprises: 

obtaining a total packet count, wherein the total packet count is based on an end of the packet-length period of time, and wherein the bit-length period of time and the packet-length period of time are based on a same modulation scheme. 


calculating [[the]]a PER for each of a plurality of power levels on each of [[a]]the plurality of channels. 
  
20. (Original) The method of claim 15, wherein calculating the PER comprises: 
calculating a PER for each of [[a]]the plurality of channels and for each of a plurality of transmission energy or power levels. 
  

Examiner’s note
Examiner mentioned during interview that claims 9, 12 and 13 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Detail is described below.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
The support of the “packet error estimator” appears at least in Fig.3 along with specification paragraph [0035] and in Fig.6 along with specification paragraphs [0051] – [0056]. Fig.6 mentions operations/techniques perform by the packet error estimator associated with each channel. 





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Application submitted on 04/29/2019 has been fully considered. Prior arts cited in IDSs have been reviewed and new search has been conducted by the examiner. Amendments provided by the examiner for independent claims 1, 9 and 15 have overcome prior arts of record. The cited prior arts have been found to be the closest prior arts and the independent claims 1, 9 and 15 are therefore allowable.
The prior arts of record fail to teach a method and apparatus for obtaining a plurality of good packet counts, wherein each of the plurality of good packet counts is incremented based on a maximum power or energy obtained over a plurality of bit-length periods of time within a packet-length period of time, not exceeding a respective one of a plurality of threshold levels associated with a plurality of channels, wherein, a packet error estimator associated with each channel of the plurality of channels provides the good packet counts and total packet counts, as substantially described in the independent claims 1, 9 and 15. The claims 1 and 9 further describe updating a database based on estimated packet error rate (PER) data for each of the plurality of channels, wherein the estimated PER is based at least in part on the plurality of good packet counts and the total packet count, for each of the plurality of channels. The claims 9 and 15 also state that channel plan is updated based at least in part on the updated database and calculated PER, respectively. Claim 15 further describes that updated channel plan indicates a selected channel and the selected channel from .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474